In a proceeding under article 78 of the former Civil Practice Act, to annul a determination of the respondent Commissioner of Motor Vehicles revoking petitioner’s motor vehicle operator’s license, the petitioner appeals from an order of the Supreme Court, Westchester County, dated July 3, 1963, which denied the application and dismissed the petition. Order affirmed, without costs. On July 20, 1960 petitioner, then 17 years of age, was convicted of a speeding violation committed on July 10, 1960. On November 20, 1960 his junior operator’s license was revoked for persistent traffic violations including the one of July 10, 1960 (cf. Vehicle and Traffic Law, § 510, subd. 3, par. [d]). In November, 1961 a new license was issued to petitioner, who thereafter committed two additional speeding violations, one on December 11, 1961 and the other on December 19, 1961. He was convicted of both offenses. Because he was thus convicted of a third speeding violation “ committed within a period of eighteen months” (Vehicle and Traffic Law, § 510, subd. 2, par. [d]), petitioner’s operator’s license was revoked on March 29, 1963. It is this revocation which petitioner seeks to review. In our opinion respondent properly considered the violation committed on July 10, 1960 as one of the three violations for speeding committed within a period of IS months, even though said July 10, 1960 violation was the basis, in part, for the previous revocation. Consequently, revocation was mandatory (sec Vehicle and Traffic Law, § 510, subd. 2). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.